Exhibit 99.2 IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF TEXAS AUSTIN DIVISION IN RE: VALENCE TECHNOLOGY, INC., Debtor. § Chapter 11 CASE NO. 12-11580-CAG FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTOR’S FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION The Debtor’s First Amended Chapter 11 Plan of Reorganization (the “ Plan ”) having been filed with the Bankruptcy Court by Valence Technology, Inc., as debtor and debtor-in-possession (the “ Debtor ”), on September 20, 2013 [Docket No. 441]; and the supplement to the Plan (as the documents contained therein may be further amended or supplemented, the “ Plan Supplement ”) having been filed with the Bankruptcy Court by the Debtor on November 8, 2013 [Docket No. 493]; and the Bankruptcy Court having entered, after due notice and a hearing, an order [Docket No. 445] (the “ Disclosure Statement Order ”), dated September 23, 2013, (i) approving the proposed disclosure statement (the “ Disclosure Statement ”), (ii) approving the procedures to solicit acceptances of the Plan and (iii) scheduling a hearing and establishing notice and objection procedures for confirmation of the Plan (the “ Confirmation Hearing ”); and the Disclosure Statement and Plan having been distributed or made available to holders of Claims against the Debtor and other parties-in-interest as provided in the Disclosure Statement Order; and the hearing to consider confirmation of the Plan having been held before the Bankruptcy Court on November 13, 2013 (the “ Confirmation Hearing ”); and due notice of the Plan and the Confirmation Hearing having been provided to holders of Claims against the Debtor and other parties-in-interest in accordance with the Disclosure Statement Order, title 11 of the United States Code (the “ Bankruptcy Code ”), and the Federal Rules of Bankruptcy Procedure (the “ Bankruptcy Rules ”), and such notice being sufficient under the circumstances and no further notice being required; and no objections to confirmation of the Plan having been filed; and the impaired Classes of Claims having approved the Plan; and upon all of the proceedings had before the Bankruptcy Court and upon the arguments of counsel and all of the evidence adduced at the Confirmation Hearing; and the Bankruptcy Court having determined, based upon all of the foregoing, that the Plan should be confirmed, as reflected by the Bankruptcy Court’s rulings made herein and at the Confirmation Hearing; and after due deliberation and sufficient cause appearing therefor, the Bankruptcy Court hereby 1 FINDS, DETERMINES and CONCLUDES THAT: A.
